       Case 1:19-cv-00503-GSA Document 27 Filed 07/02/20 Page 1 of 2


     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TIMOTHY R. BOLIN, CSBN 259511
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St Ste 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8962
 8          Facsimile: (415) 744-0134
            E-mail: timothy.bolin@ssa.gov
 9   Attorneys for Defendant
10
11
                                  UNITED STATES DISTRICT COURT
12
13                               EASTERN DISTRICT OF CALIFORNIA

14                                               (FRESNO)
15
                                                     )   No. 1:19-cv-00503-GSA
16   CHA XIONG THOR,                                 )
                                                     )   JOINT STIPULATION TO VOLUNTARY
17          Plaintiff,                               )
                                                     )   REMAND PURSUANT TO SENTENCE
18        v.                                         )   FOUR OF 42 U.S.C. § 405(g), ORDER OF
     COMMISSIONER                                    )   REMAND, AND ENTRY OF JUDGMENT
19   OF SOCIAL SECURITY,                             )
                                                     )
20          Defendant.                               )
                                                     )
21
22
            THE PARTIES HEREBY STIPULATE, through their undersigned attorneys and subject
23
     to the approval of the Court, to voluntary remand of this case for further administrative
24
     proceedings, pursuant to sentence four of 42 U.S.C. § 405(g); to order of such remand; and to
25
     entry of judgment for Plaintiff. On remand, the agency will develop the record as necessary,
26
     consider any new evidence submitted, and issue a new decision.
27
            Remand is requested because some documents in the claim file related to Defendant’s
28
     decision of June 22, 2018, cannot be located at this time. While this case was pending in the
       Case 1:19-cv-00503-GSA Document 27 Filed 07/02/20 Page 2 of 2



 1   agency, the claims file was converted from paper to electronic format. But the newly formatted
 2   record does not contain the notice of initial determination or November 12, 2015, and the
 3   disability determination explanations, which may contain opinions from State agency
 4   consultants. The agency is concerned that the entire paper file was not converted into an
 5   electronic format and that therefore the administrative law judge (ALJ) did not get to review the
 6   full record. Therefore, the parties request remand to have the ALJ attempt to recreate the full file
 7   and issue a new decision.
 8
 9                                         Respectfully submitted,

10
     Date: July 1, 2020                        /s/ Matthew Franklin Holmberg
11
                                           MATTHEW FRANKLIN HOLMBERT
12                                         Attorney for Plaintiff

13
14   Date: July 1, 2020                    BENJAMIN B. WAGNER
                                           United States Attorney
15                                         DEBORAH L. STACHEL
                                           Acting Regional Chief Counsel, Region IX
16                                         Social Security Administration
17
                                            /s/ Timothy R. Bolin
18                                         TIMOTHY R. BOLIN
                                           Special Assistant United States Attorney
19
20
21   IT IS SO ORDERED.
22
        Dated:     July 1, 2020                            /s/ Gary S. Austin
23                                                    UNITED STATES MAGISTRATE
     JUDGE
24
25
26
27
28


                                                  2
